Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 5/28/2021, have been fully considered and reviewed by the examiner.  Claims 1-10, 13-22 remain pending, with claims 9-10 withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 5/28/2021have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13-22 is/are rejected under 35 U.S.C. 103(a) as being obvious over US Patent 6790426 by Ohsaki et al. taken collectively with US Patent 8,048,396 by Yumura et al., US Patent Application Publication 20120251433 by Gaillard et al and US Patent Application Publication 20100278717 by Suzuki et al.
Ohsaki discloses an apparatus for producing carbon nanotubes comprising: a cylindrical chamber, the cylinder chamber having an axis that extends vertically along a direction parallel to gravity and defines a downward and upward direction;  a carbon source supply unit having a carbon source supply port at the upstream side of the chamber and opening downward and opening to the chamber (see e.g. Figure 1 and accompanying text), the carbon source supply unit supplying a carbon source and catalyst from the carbon source supply port to the chamber (port is shown in Figure 1, see e.g. Example 1 related to ferrocene);  a gas supply unit having a gas supply port opening to the chamber, the gas supply unit supplying a non-oxidizing gas from the gas supply port to the chamber (see e.g. Ar supplied at column 6, lines 45-68);  a gas discharge pipe having a gas release port (see e.g. 16), wherein the chamber has a reaction zone the extends downstream from the port and provided in a part of a range along a cylinder axis 
The chamber of Ohsaki does not disclose the cooling mechanism disposed around the deposition zone so as to cool the deposition zone; however, Yumura, also discloses a similar vertical chamber arrangement for the formation of CNTs (compare Figure 1 of Yumura to Figures of Ohsaki).  Yumura discloses a reaction zone for the formation of CNTs followed by a zone that is provided at the outlet of the reaction chamber that includes a cooling mechanism that is disposed around the zone to terminate the reaction (column 11, lines 30-45).  The cooler as taught by Yumura meets the broadly defined claim requirement for configuration of the cooler (see water or coolant and the drawing at Figure 1).  Therefore, taking the references collectively, it would have been obvious to have modified Ohsaki to include the cooler as taught by Yumura to reap the benefits of a termination of the reaction.
The chamber of Ohsaki and Yumura do not disclose the gas discharge pipe being configured to be capable of discharging gas in the chamber from the gas release port; and a control valve provided to the gas discharge pipe, however, such is taught by Gaillard and therefore providing a valve on the discharge pipe would have been obvious as predictable.
Ohsaki discloses CNT growth; however, fails to disclose a deposition state detector as claimed; however Gaillard discloses using sensors and controller for controlling the process (Figures 3-5. 0078 regarding detecting probe and 0101 regarding control unit for valve, See e.g. automatically controlled opening), wherein the sensor provides the ability to detect when the 
Ohsaki also fails to disclose the valve in combination with the control unit.  However, Gaillard explicitly discloses recovering CNTs grown in the chamber via an outlet discharge pipe with a control valve therein (Figure 4 and accompanying text) and discloses Gaillard control unit configured to control an opening and a closing of the control valve (see 0056, 0081, 0101 related to control unit), wherein the control unit is configured to close the valve so that the chamber outlet is covered with CNTS (0089, 0094) when the chamber is not full with CNTs and the control unit will open the valve for recovery upon reaching the threshold or exceeding the threshold (0096, 0099).  Therefore, taking the references collectively modifying Ohsaki with the teaching of Gaillard to reap the benefits of CNT recovery.  
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).
 Galliard discloses a deposition state detector as taught above; however, fails to disclose the claimed detector.  Gaillard discloses a physical property sensor, multipoint sensor (see 10 at figure 6, 0027, 0078) and discloses and exemplified a temperature sensor (0027); however, fails 
As for the specific method and process limitations, specifically, those are intended use of the claimed apparatus and therefore are necessary met by Suzuki. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Claim 2-3:  Ohsaki discloses recovery unit is disposed below the chamber, and is configured such that the carbon nanotubes deposited in the deposition zone fall into the recovery unit (see Figure 1 and accompanying text).
	Claim 5-6:  Ohsaki discloses carbon source supply unit is provided with a carbon source introduction pipe extending in the reaction zone and connected to the carbon source supply port. See Figure 1 and accompanying text).
 	Claim 7:  Ohsaki discloses the gas supply nit is provided with supply extending into the reaction zone and connected to the gas supply port, wherein the gas supply pipe and carbon 
	Claim 8:  Ohsaki discloses supplying carbon source together with non-oxidizing gas (see Figure 1, Example).
	Claim 13-14, 16-17 and 19-20:  Ohsaki discloses these claim requirements as set forth above.
	Claim 21:  Suzuki discloses a value indicating the deposition state is a temperature of the chamber using the temperature sensor (see 000043-0046). Pressure is also indicative of the temperature based on gas law properties and therefore a pressure sensors will necessarily be based on the temperature value as claimed.
	Claim 22:  Suzuki discloses detection of the amount of CNTs synthesized using optical means (0022) and such can reasonably be considered “based on” an value that is capable of being calculated from an image as claimed since the claims fail to quantify what is the image and how the deposition state is based on such.  

Claim(s) 22 is/are rejected under 35 U.S.C. 103(a) as being obvious over Ohsaki et al. taken collectively with Yumura et al., Gaillard et al and Suzuki et al. and further with US Patent Application 20160160398 by Yano et al.
Ohsaki et al. taken collectively with Yumura et al., Gaillard et al and Suzuki et al. discloses all that is taught above and discloses detecting the amount of CNTs fabricated using various mechanisms including pressure sensors, gas detection and optical measuring properties.  The prior art fails to explicitly disclose an image.  However, Yano also disclose the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DAVID P TUROCY/Primary Examiner, Art Unit 1718